Citation Nr: 0610592	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1967 and February 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO assigned a 50 percent disability rating for 
the veteran's PTSD.  The veteran perfected an appeal of the 
assigned rating.


FINDING OF FACT

The veteran's symptoms of PTSD more closely approximate those 
which result in total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that, given the 
fully favorable disposition of his appeal, no further 
assistance would be of benefit to him.  38 U.S.C.A. §  5103A 
(West  2002); 38 C.F.R. § 3.159(c) (2005). 

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity  
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.1 (2005).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2005).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005). 

A review of the evidence reveals that the veteran's PTSD has 
been labeled as severe, with Global Assessment of Functioning 
(GAF) scores ranging from 35 to 55.  The veteran was assigned 
a GAF score of 35 on VA examination in November 2003.  At 
that time he reported suffering from suicidal ideations, 
hallucinations and inability to sleep.  The examiner 
described the veteran's hypervigilant symptoms as severe and 
unusual.  He noted that the veteran experienced a 
"flashback-like" symptom of seeing "ghostly" forms at 
nighttime in his home.  He reported that there were usually 
three individual involved: an elderly lady, a man and a 
child.  The examiner found that the veteran's degree of 
social and vocational impairment associated with this PTSD 
symptomology is severe.  The examiner concluded that the 
veteran is not currently employable nor is he able to 
function well even in a volunteer situation. The examiner 
diagnosed the veteran's symptoms as PTSD, chronic and severe.    

The veteran's most recent VA outpatient treatment records 
reveal that the veteran consistently reported having suicidal 
ideation but had no plans of executing those thoughts.  
Specifically in November 2003, the veteran presented at the 
VA outpatient treatment center and reported that he needed 
help because he was suicidal and wanted to overdose on pills.  
The veteran again reported seeing the "ghosts" of an old 
lady, a man and a teenager.  

While the VA examiner also noted a diagnosis of major 
depression, he noted it was difficult to differentiate the 
symptoms between that disorder and PTSD, as they are 
intertwined and feed off of each other.  Because the symptoms 
of PTSD cannot be distinguished from the manifestations of 
the other psychiatric disorder, all of his psychiatric 
symptoms are considered in determining the appropriate 
rating. Mittleider v. West, 11 Vet. App. 181 (1998) (per 
curium).

As the evidence reveals that the veteran is currently 
unemployable, suffers from what appears to be hallucinations, 
is severely hypervigilant, and his PTSD symptomology is 
described as severe, the Board will resolve all doubt in 
favor of the veteran, and find that his disability more 
nearly approximates the criteria for a 100 percent rating.  
38 C.F.R. § 4.7.  



ORDER 

A 100 percent evaluation for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


